          Case 1:16-cv-08882-GHW Document 113 Filed 04/07/21 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 04/07/2021
----------------------------------------------------------------- X
                                                                  :
OLODOTUN AKINDE,                                                  :
                                                                  :
                                                  Plaintiff,      :         1:16-cv-08882-GHW
                                                                  :
                              -v -                                :             ORDER
                                                                  :
NEW YORK CITY HEALTH AND HOSPITAL :
CORPORATION, SHARI SINGLETON                                      :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On April 7, 2021, the Court held a conference with the parties. At the conference,

Defendants represented that they had initiated searches for electronic and tangible documents in the

possession of various custodians. As discussed on the record, Defendants are directed to provide

Plaintiff with all responsive documents resulting from these searches within fourteen days of the

entry of this order.

         Defendants are directed to email a copy of this order to Plaintiff. The Court reminds Mr.

Akinde that he may register as an ECF user. By doing so, he can assure that he receives documents

filed in this matter as soon as they are posted to the docket. The form Mr. Akinde must complete to

register is available at the following link: https://nysd.uscourts.gov/sites/default/files/2018-

06/proseconsentecfnotice-final.pdf.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff by first class and

certified mail.

         SO ORDERED.

Dated: April 7, 2021
       New York, New York                                         __________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge
